Citation Nr: 1436762	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  00-14 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as schizophrenia.


REPRESENTATION

Appellant represented by:	Nancy Foti, Attorney


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The appellant served on active duty for training (ACDUTRA) with the Army National Guard from January 28, 1977 to February 21, 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.    

In August 2004, the Board issued a decision denying entitlement to service connection for an acquired psychiatric disorder.  The appellant then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in an August 2005 Order, the Court vacated the August 2004 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

In March 2006 and March 2008, the Board remanded this matter for additional development.  

In July 2009 the Board again issued a decision denying the claim on appeal.  The appellant appealed the Board's decision to the Court, and in an April 2010 Order, the Court vacated the Board decision and remanded the matter for development consistent with the parties' Joint Motion.  In September 2010, the Board remanded this matter for additional development consistent with the Joint Motion.  That development has been completed and the file has been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Pursuant to the Board's September 2010 remand instructions, the appellant was provided with a supplemental VA examination with regard to the etiology of his acquired psychiatric disorder.

At the December 2010 examination, the examiner reviewed the appellant's VA claims file and personally interviewed the appellant.  The examiner then provided an opinion that the appellant's schizophrenia existed prior to military service, as evidenced through reports of hearing voices at nine or eleven years of age, and that it is at least as likely as not that the pre-existing schizophrenia was aggravated by the appellant's one month stay in the military.  As rationale, the examiner stated that the appellant was not able to complete military service due to marginal or nonproductive performance.  In the examiner's opinion, "he was not able to withstand the demands of the service, and it aggravated his schizophrenic symptoms."  The December 2010 examination report cited to a prior October 1998 Compensation and Pension examination, where the appellant reported that he could not take the noise, and indicated that the reason he left service was due to the noise that was getting to him and making him cry.  The December 2010 examiner concluded that "[i]t is at least as likely as not that this was an indication that the military was too stressful for the veteran to continue and the first time there was any type of psychiatric intervention indicated was after the service, not prior."

The Board finds that the December 2010 opinion is inadequate for adjudicatory purposes, and remand is necessary for a supplemental opinion regarding the question of whether the appellant's pre-existing schizophrenia was aggravated by service.  

In order for a disability to warrant service connection under the circumstances present in this case (where the appellant has a period of ACDUTRA without other active duty), the evidence must show that the appellant was disabled from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2014); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  Aggravation, in this context, means that there was a permanent increase in disability which was not due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996) (citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)); see also Beverly, 9 Vet. App. at 405 (noting that, although the record showed that the Veteran experienced some periodic pain and stiffness in the knee during service, there was no evidence to show that he experienced "persistent worsening of his knee condition in service").

The rationale provided by the examiner mentions aggravation of the appellant's symptoms, particularly noting reports of crying and an inability to handle the noise during ACDUTRA, but does not specify why or how this represents a permanent worsening of the underlying disability, as opposed to a temporary flare-up of symptomatology.  Further, although the examiner stated that the first psychiatric intervention occurred post-service, there is no explanation of why psychiatric treatment occurring more than fifteen years following service in the National Guard supports the conclusion that the psychiatric disorder was aggravated by less than one month of service.  Additionally, the Board notes that subsequent to the December 2010 examination, a lay statement from the appellant's sister describing his symptoms prior to and following service and a February 1977 Trainee Discharge Program report have been added to the claims file.  Because the rationale provided does not clearly support the conclusions reached, and because new evidence relevant to the claim has not yet been reviewed by an examiner, the Board finds that a supplemental medical opinion is needed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).  

In finding that further development, including another VA opinion, is necessary to adjudicate this appeal, the Board acknowledges the Court's decision in Mariano v. Principi, 17 Vet. App. 305 (2003).  In this regard, the Board notes that although Mariano states that it "would not be permissible for VA to undertake such additional development if a purpose was to obtain evidence against an appellant's case," the Court has held that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim.  See Douglas v. Shinseki, 23 Vet. App. 19 (2009) (distinguishing Mariano, 17 Vet App. at 312). 

Accordingly, the case is REMANDED for the following action:

1.  Refer the appellant's VA claims file to an appropriate VA medical professional, preferably a psychiatrist, for a supplemental opinion as to the etiology of the appellant's schizophrenia.  The examiner must be given full access to the appellant's complete VA claims file and the appellant's electronic records for review.  The examiner must specifically note on the VA examination report whether the appellant's VA claims file, to include a complete copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the appellant must be notified.

After a review of the evidence of record, and with consideration of the appellant's and his sibling's lay statements, the examiner must state whether the appellant's schizophrenia was aggravated beyond its normal progression by his period of active duty for training.  In so doing, the examiner should provide an opinion as to whether it is more likely, equally as likely, or less likely that the schizophrenia was permanently aggravated by his service.  

The examiner is advised that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as contrasted with symptoms, has worsened.  

The examiner must provide a complete rationale for all opinions provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

2.  The AOJ must then review the resulting report and opinion to ensure that they are in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  Following completion of the above, and after undertaking any other development deemed appropriate, the AOJ must re-adjudicate the issue on appeal.  If the benefits sought are not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



